Exhibit 10.1
Subscription Agreement
CASH CONVERTERS INTERNATIONAL LIMITED (Company)
EZCORP, INC. (Subscriber)





--------------------------------------------------------------------------------



 



Subscription Agreement made on 17 August 2009

     
Parties
  Cash Converters International Limited ACN 069 141 546 of Perth, Western
Australia (Company)
 
   
 
  EZCORP, Inc., a corporation incorporated in the State of Delaware, United
States of Americas, and having its corporate headquarters in Austin, Texas, USA
(Subscriber)

Recital
The directors of the Company have resolved to allot and issue, and the
Subscriber has agreed to subscribe for, the Subscription Shares on the terms and
conditions of this Agreement.

The parties agree

1.   Definitions and interpretation   1.1   Definitions       In this Agreement:
      $ means the currency of the Commonwealth of Australia.       Assets means
the assets covered by the total figures in the Last Accounts as assets owned by
the Company and includes the Intellectual Property Rights.       ASX means ASX
Limited.       ASX Listing Rules means the official listing rules of ASX.      
Bring Down Certificate means a certificate substantially in the form set out in
Schedule 2.       Business means the principal business activity of the Company,
which is that of a franchisor of second hand goods and financial services
stores, a provider of secured and unsecured loans and the operator of a number
of corporate stores, all of which trade under the “Cash Converters” name.      
Business Contracts means all agreements, leases, contracts and arrangements to
which any member of the Group is a party.       Business Day means a day which
is not a Saturday, Sunday or public holiday, and on which all banks are open for
business generally, in Perth, Western Australia.       Company Directors or
Directors means the directors of the Company from time to time.       Completion
means completion of the issue and allotment of the Subscription Shares in
accordance with this Agreement.       Completion Date means the date selected by
the parties for the Completion, which date shall be as soon as reasonably
practicable after all the Conditions Precedent described in clause 2.1 have been
either satisfied or waived.       Confidential Information means, in relation to
each Group Company, all knowledge of secret processes, technical know-how,
techniques, discoveries, inventions, ideas, research, engineering and
manufacturing methods, practices, systems, formulae, drawings, trade secrets and
special purpose computer programmes, financial and marketing and other
confidential information and data subsisting in or relating to the Business.

1



--------------------------------------------------------------------------------



 



    Constitution means, as the case requires, the constituent documents of each
Group Company in the form in which they are in at the date of this Agreement.  
    Control has the meaning given in section 50AA of the Corporations Act.      
Corporations Act means the Corporations Act 2001 (Commonwealth).       Disclosed
means fairly disclosed in the Disclosure Letter with sufficient explanation and
detail to identify the nature, scope and full implications of the matters
disclosed.       Disclosure Letter means the letter from the Company to the
Subscriber, executed and delivered immediately before Completion, together with
the bundle of documents attached to it, each in the agreed form.       Due
Diligence Materials means materials provided to the Subscriber by or on behalf
of the Company as part of the Subscriber’s due diligence enquiries.      
Encumbrance means a mortgage, charge, pledge, lien, encumbrance, security
interest, title retention, preferential right, trust arrangement, contractual
right set-off, or any other security agreement or arrangement in favour of any
person, whether registered or unregistered.       Event of Insolvency means:

  (a)   a receiver, manager, receiver and manager, trustee or similar officer is
appointed in respect of a person or any asset of a person;     (b)   a
liquidator or interim liquidator is appointed in respect of a corporation;    
(c)   any application (not being an application withdrawn or dismissed within 7
days) is made to a court for an order, or an order is made, or a meeting is
convened, or a resolution is passed, for the purpose of:

  (i)   appointing a person referred to in paragraphs (a) or (b);     (ii)  
winding up a corporation; or     (iii)   proposing or implementing a compromise
with creditors (including a scheme of arrangement);

  (d)   any event or conduct occurs which would enable a court to grant a
petition, or an order is made, for the insolvency or sequestration of an
individual or his estate under any Insolvency Provision;     (e)   a person has
any material, final and unappealable judgment or award made against it and fails
to satisfy such judgment or award within 14 days of the date on which it became
aware of such judgment or award; or     (f)   a person becomes, or admits in
writing that it is, is declared to be, or is deemed under any applicable law to
be, insolvent or unable to pay its debts.

    Execution Date means the date of execution of this Agreement by the last
Party to sign it.       Group means the Company and the Subsidiaries and where
the context requires or allows any one or more of them, and Group Company means
either one or any of the Company and the Subsidiaries.       Immediately
Available Funds means payment by cash, bank cheque or telegraphic or other
electronic means of transfer of cleared funds into an account nominated in
advance by the Company.

2



--------------------------------------------------------------------------------



 



    Insolvency Provision means any law relating to insolvency, sequestration,
liquidation or bankruptcy (including any law relating to the avoidance of
conveyances in fraud of creditors or of preferences, and any law under which a
liquidator or trustee in bankruptcy may set aside, revoke or avoid
transactions), and any provision of any agreement, arrangement or scheme, formal
or informal, relating to the administration of any of the assets of any person.
      Intellectual Property Licences means all agreements under which any Group
Company obtains from any person the exclusive or non-exclusive right to use, but
not the ownership of, any of the Intellectual Property Rights referred to in
paragraphs (a) to (c) inclusive of the definition of that term.      
Intellectual Property Rights means:

  (a)   the business names or trade marks owned or used at any time by any Group
Company;     (b)   the Confidential Information owned or used at any time by any
Group Company; and     (c)   the patents, patent applications, registered
designs, unregistered designs, copyright and all other similar rights owned or
used at any time by any Group Company.

    Issue Price means $0.50 per Subscription Share.       Last Accounts means
the audited consolidated balance sheet and profit and loss account of each Group
Company and the audited balance sheets and profit and loss accounts for the
Company for the year ended on the Last Accounts Balance Date, true copies of
which shall be delivered to the Subscriber prior to the Completion Date.      
Last Accounts Balance Date means 30 June 2009.       Leases means the leases
held by any Group Company of real property.       Nominee Directors means the
Subscriber’s nominees to be appointed as non-executive directors of the Company.
      Party means a party to this Agreement and their successors and permitted
assigns.       Premises means the premises occupied pursuant to the Leases.    
  Related Body Corporate has the meaning given in section 9 of the Corporations
Act.       Revenue Authority has the meaning given in the Tax Act.       Share
means a fully paid ordinary share in the capital of the Company.       State
means the State of Western Australia.       Statute means any legislation of any
country, state or territory in force at any time, and in any rule, regulation,
ordinance by-law, statutory instrument, order or notice at any time made under
that legislation.       Subscription Price means the number of Subscription
Shares multiplied by the Issue Price, being $54,109,000.       Subscription
Shares means 108,218,000 Shares.       Subsidiaries means each of the companies
specified in the Last Accounts as a subsidiary of the Company.

3



--------------------------------------------------------------------------------



 



    Tax Act means the Income Tax Assessment Act 1936 (Cth) and the Income Tax
Assessment Act 1997 (Cth) or either of them.       Tax means income tax
(including capital gains tax), franking deficit tax, franking additional tax,
pay-as-you-earn remittances, prescribed payments, withholding tax (including
deductions pursuant to the royalty withholding obligation), fringe benefits tax,
customs duty, sales tax, payroll tax, land tax, stamp duty, financial
institutions duty, debits tax, municipal rates and all other taxes, charges,
imposts, duties and levies and any penalties, interest, fines or other costs
relating thereto.       Warranty means:

  (a)   in relation to those given by the Company, the warranties,
representations and undertakings given by the Company, including those set out
in clauses 7.1, 7.2 and Schedule 1; and     (b)   in relation to those given by
the Subscriber, the representations and warranties given by the Subscriber
including those set out in clause 7.1 and 7.3.

1.2   Interpretation       In this Agreement:

  (a)   headings are for convenience only and do not affect interpretation;

    and unless the context indicates a contrary intention:

  (b)   a reference to any Party includes that Party’s executors,
administrators, successors, substitutes and assigns, including any person taking
by way of novation and where a Party executes this Agreement in its capacity as
trustee, a reference to that Party includes any substituted or additional
trustee;     (c)   a reference to this Agreement or to any other agreement, deed
or document includes, respectively, this Agreement or that other agreement, deed
or document as amended, novated, supplemented, varied or replaced from time to
time;     (d)   words importing the singular include the plural (and vice
versa), words denoting a given sex include the other sex, and words denoting
individuals include corporations (and vice versa);     (e)   reference to any
legislation or to any section or provision of any legislation includes any
statutory modification or re-enactment or any statutory provision substituted
for it, and ordinances, by-laws, regulations, and other statutory instruments
issued under any legislation;     (f)   references to parties, clauses,
schedules, exhibits or annexures are references to parties, clauses, schedules,
exhibits and annexures to or of this Agreement, and a reference to this
Agreement includes any schedule, exhibit and annexure;     (g)   if any day
appointed or specified by this Agreement for the payment of any money or doing
of any thing falls on a day which is not a Business Day, the day so appointed or
specified will be deemed to be the next Business Day;     (h)   the word
includes in any form is not a word of limitation; and     (i)   if more than one
person is under an obligation to act or not to act under this Agreement, the
liability of those persons so identified binds each of them severally and every
two or more of them jointly; if more than one person receives the same benefit
under this Agreement the benefit is to be enjoyed by each of them severally.

4



--------------------------------------------------------------------------------



 



2.   Conditions Precedent   2.1   Conditions Precedent       The issue and
subscription of the Subscription Shares pursuant to this Agreement is subject to
and conditional upon the following matters:

  (a)   Within 14 days of the arrival in Austin, Texas of the Chief Financial
Officer of the Company, Mr. Ralph Groom, or on or before such other date as the
parties may agree, completion of due diligence investigations on the Group by
the Subscriber, set out in clause 4, with results satisfactory to the Subscriber
in its sole discretion;     (b)   there being no material adverse change in the
business, financial or trading position, or assets, liabilities or profitability
or prospects, of the Group, or any event reasonably likely to result in such a
material adverse change, in the reasonable opinion of the Subscriber;     (c)  
there being no material breach of a Warranty, and there being no event or
circumstance which would reasonably constitute a material breach of a Warranty,
by the Company if that Warranty were repeated at Completion;     (d)   the
Company obtaining all approvals required under the Corporations Act and ASX
Listing Rules required for the issue of the Subscriber Shares;     (e)   the
Company and Subscriber:

  (i)   obtaining all necessary authorizations, consents, orders or approvals of
any governmental entity; and     (ii)   making all necessary declarations or
filings with any governmental entity; and

  (f)   all necessary waiting periods imposed by any governmental entity in
connection with the acquisition of the Subscription Shares (including any
waiting period applicable to the purchase of the Subscription Shares under the
U.S. Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) have
expired or been terminated.

2.2   Best endeavours       The Company will use its best endeavours to do all
that is necessary to ensure that each of the Conditions Precedent in clauses 2.1
are satisfied as soon as possible and in any event on or before the Completion
Date. In particular, as soon as reasonably practicable following the
satisfaction or waiver of the Condition Precedent described in clause 2.1(a),
the Company will cause a special meeting of shareholders to be held at which the
Company will ask shareholders to approve the issuance of the Subscription Shares
pursuant to this Agreement.   2.3   Fulfilment of Conditions Precedent      
Each Party shall disclose in writing to the other Party anything which will or
may prevent any of the Conditions Precedent from being fulfilled on or prior to
the Completion Date immediately upon it coming to their notice.   2.4   Rights
to waive Conditions Precedent

  (a)   The Subscriber has the sole benefit of the Conditions Precedent in
clauses 2.1(a) and 2.1(b), and any breach or non-fulfilment of any such
conditions may only be

5



--------------------------------------------------------------------------------



 



      relied on by the Subscriber which may at any time and from time to time in
its discretion waive the breach or non-fulfilment.

  (b)   The Subscriber and the Company each individually have the benefit of the
Conditions Precedent in clause 2.1(c), and any breach of Warranty by the
Subscriber may only be waived by written consent of the Company and any breach
of Warranty by the Company may only be waived with the written consent of the
Subscriber.     (c)   The Conditions Precedent in clauses 2.1(d), 2.1(e) and
2.1(f) may not be waived.

2.5   Failure to satisfy Conditions Precedent       If any of the Conditions
Precedent have not been satisfied or waived by the time specified or by the
Completion Date, whichever is the earlier, this Agreement shall automatically
terminate and be of no further force nor effect (except for clauses 1, 2.5 and
10), but without prejudice to any rights or remedies which any Party may have
against any of the other Party which have already arisen in respect of any
antecedent breach.   3.   Subscription       Subject to satisfaction or waiver
of the Conditions Precedent in accordance with clause 2, the Subscriber agrees
to subscribe for and the Company agrees to allot and issue to the Subscriber the
Subscription Shares for the Subscription Price on the terms set out in this
Agreement.   4.   Due diligence investigations

  (a)   Between the date of this Agreement and the Completion Date, the Company
will permit, and will procure that each Group Company permits, the Subscriber
and its duly nominated representatives and advisers to have full and free access
to the Premises and to all books of account and operational and other records of
each Group Company to allow the Subscriber the opportunity to conduct
inspections of and become familiar with the Business and the affairs of each
Group Company, and to be informed of all obligations or arrangements relevant to
the Subscriber’s due diligence enquiries. The Company will also provide, and
cause each Group Company to provide, the information, assistance and facilities
that the Subscriber reasonably requires for those purposes, including access to
accountants and senior personnel of each Group Company at reasonable times.    
(b)   The confidentiality provisions in clause 8.1 apply in respect of all
information (including all information comprised in the Due Diligence Materials)
obtained by or furnished to the Subscriber, its Officers, employees and agents
in relation to the Business and each Group Company in the exercise of its due
diligence access rights under clause 4(a).

5.   Completion   5.1   Time and place       Subject to satisfaction or waiver
of the Conditions Precedent in accordance with clause 2, Completion will take
place at 12 noon on the Completion Date at the offices of the Company at Level
18, Citibank House, 37 St. George’s Terrace, Perth, Western Australia 6000, or
at any other time and place agreed by the Company and the Subscriber.

6



--------------------------------------------------------------------------------



 



5.2   Provision of information before Completion       No later than 2 days
prior to the Completion Date, the Subscriber will provide the Company with
written notification of the nominees to be appointed as the Nominee Directors,
together with the signed consent of each such person to act as a non-executive
director of the Company.   5.3   Board Meeting       The Company must procure
that on or before Completion, a meeting of the Directors of the Company is duly
convened and held at which the Directors resolve, subject to Completion
occurring:

  (a)   to approve the registration of the Subscriber as the holder of the
Subscription Shares;     (b)   to appoint two Nominee Directors to the Board,
provided that the Company has received a duly signed consent to act from each
such person notified under clause 5.2; and     (c)   if the position of Chairman
of the Board becomes vacant at any time after Completion, provided that the
Subscriber holds at least 20 per cent of the issued share capital of the Company
at that time, the position of Chairman will be offered to one of the Nominee
Directors and the Nominee Director may accept the position in his or her sole
discretion.

5.4   Payment of Subscription Price       Subject to the Company satisfying its
obligations under clause 5.5, on the Completion Date the Subscriber must pay the
Subscription Price to the Company in Immediately Available Funds.   5.5  
Delivery of share certificate, Bring Down Certificate and Board Minutes      
Subject to the Subscriber satisfying its obligations under clause 5.2, on the
Completion Date the Company must deliver to the Subscriber:

  (a)   a share certificate or other evidence that the Subscription Shares have
been issued in the name, and for the benefit of, the Subscriber;     (b)   the
Bring Down Certificate; and     (c)   duly signed minutes of a meeting convened
under clause 5.3 and documentation evidencing to the satisfaction of the
Subscriber, the passing of the resolutions specified in clause 5.3.

5.6   Interdependence       The requirements of clauses 5.4 and 5.5 are
interdependent and must be carried out contemporaneously. No delivery or payment
is deemed to have been made until all deliveries and payments have been made.  
6.   Subscriber Rights   6.1   Ongoing right to appoint Nominee Directors

  (a)   With effect from Completion, there shall be no more than 5 Directors of
the Company.

7



--------------------------------------------------------------------------------



 



  (b)   The Company agrees that for so long as the Subscriber holds at least 20
per cent of the issued share capital of the Company, the Subscriber shall have
the right to appoint and maintain in office two Nominee Directors, and to remove
any director so appointed and, upon their removal (whether by the Subscriber or
otherwise), to appoint a replacement non-executive director in such director’s
place.     (c)   If, notwithstanding clause 6.1(a), the number of Directors is
increased to more than 5 then the Subscriber shall have the right to appoint
such number of additional Nominee Directors as is necessary to maintain its
proportional representation on the Board.     (d)   The Company agrees that if
the position of Chairman of the Board becomes vacant at any time after
Completion, provided that the Subscriber holds at least 20 per cent of the
issued share capital of the Company at that time, the position will be offered
to one of the Nominee Directors and the Nominee Director may accept the position
in his or her sole discretion.

7.   Warranties   7.1   General       Each Party represents and warrants to the
other Party on the Execution Date and the Completion Date that:

  (a)   (Incorporation) It is a body corporate validly existing under the laws
of its place of incorporation.     (b)   (Legally binding obligation): This
Agreement constitutes its valid and legally binding obligation in accordance
with its terms and subject to any necessary stamping is enforceable against it
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganisation, moratorium and
other similar laws relating to or affecting enforcement of creditor’s rights
generally.     (c)   (Execution, delivery and performance): The execution,
delivery and performance of this Agreement by it do not violate any Statute or
law, or any document or agreement to which it is a party or which is binding on
it or any of its assets.     (d)   (Authorisation): All consents, licences,
approvals and authorisations required to be obtained by it in connection with
the execution, delivery and performance of this Agreement have been obtained and
are valid and subsisting.     (e)   (Power): It has the power to enter into and
perform its obligations under this Agreement and to carry out the transactions
contemplated by it.     (f)   (Corporate action): It has taken all necessary
corporate action to enter into and perform this Agreement.

7.2   Company warranties       The Company gives the representations and
warranties set out in Schedule 1. Further, the Company represents and warrants
on the Execution Date and the Completion Date that:

  (a)   the Warranties set out in Schedule 1 are true, accurate and not
misleading as at the Execution Date or Completion Date, subject only to the
matters Disclosed in the Disclosure Letters.

8



--------------------------------------------------------------------------------



 



  (b)   (No breach): Entry into and performance of this Agreement will not cause
the Company to be in breach of:

  (i)   any contract or agreement to which it is a party or constitute grounds
for termination of any such contract or agreement;     (ii)   the Constitution
of the Company;     (iii)   any law which applies to the Company; or     (iv)  
any regulatory consent or licence relating to the Company or its assets or
business.

  (c)   (No restriction on allotment): There is no restriction on the allotment
and issue of the Subscription Shares to the Subscriber and that the allotment
and issue of the Subscription Shares does not need disclosure to investors under
Part 6D.2 of the Corporations Act.     (d)   (Subscription Shares rank equally):
The Subscription Shares will, once issued, rank equally with all other Shares in
the capital of the Company.     (e)   (Issue of Subscription Shares): The
Company shall issue the Subscription Shares in accordance with:

  (i)   all applicable laws; and     (ii)   the Company’s Constitution.

  (f)   (No Event of Insolvency): No Event of Insolvency has occurred in
relation to the Company, nor is there any act which has occurred or any omission
made which may result in an Event of Insolvency occurring in relation to it.

7.3   Subscriber warranties       The Subscriber represents and warrants to the
Company that upon being registered as the registered proprietor of the
Subscription Shares, the Subscriber will be bound by the Company’s Constitution.
  7.4   Survival of Warranties       Each of the covenants, warranties,
representations and undertakings contained in this Agreement shall remain in
full force and effect on and after the Completion Date notwithstanding
Completion and is and will be given with the intent that liability thereunder is
not confined to breaches discovered on or prior to the Completion Date.   7.5  
Separate       Each Warranty in this Agreement is to be construed independently
of each other Warranty in, and each other provision of, this Agreement. The
interpretation of any statement made may not be restricted by reference to or
inference from any other statement.

9



--------------------------------------------------------------------------------



 



7.6   Warranties limited       The representations and warranties given by the
Parties are limited to the Warranties expressly set out in this Agreement and
all other warranties, representations or undertakings given by or on behalf of
any Party are expressly excluded and negatived.   7.7   Acknowledgments      
The Parties acknowledge that each Party has entered into this Agreement in
reliance on the Warranties given by the other Party.   8.   Public Announcements
and Confidentiality   8.1   Confidentiality obligations       No Party shall
disclose the terms of this Agreement, or any information disclosed during, or
gained by that Party out of, the course of negotiations leading to this
Agreement, or the carrying out of this Agreement, except:

  (a)   to the extent specifically authorised in writing by the other Party
prior to such disclosure;     (b)   if it is available to the public generally
other than by breach of this clause 8 or by a breach of confidentiality
generally;     (c)   where that Party is required by any applicable law to
disclose it;     (d)   as may be required by applicable law or by the rules of
any stock exchange on which the shares of a Party, or its ultimate holding
company, are for the time being listed for quotation;     (e)   to a Related
Body Corporate, provided that Related Body Corporate first agrees to be bound by
this clause 8 in respect of such information; and     (f)   to any of the
undermentioned persons whose legitimate interests reasonably require disclosure
and who have first agreed to be bound by this clause 8 in respect of such
information:

  (i)   any financier or bona fide prospective financier; or     (ii)   any
professional adviser.

8.2   Publicity       Each Party agrees that it shall not directly or indirectly
make any press or other announcements or releases relating to this Agreement or
otherwise directly or indirectly publish or comment on the terms of this
Agreement or the transactions contemplated by this Agreement or the offers,
proposals, responses, representations or negotiations made in reaching or
varying this agreement without first consulting, in good faith, with the other
Parties as to the form and manner of the announcement or release.   8.3  
Survival of confidentiality obligations       The obligations of confidentiality
imposed by this clause 8 survive the termination of this Agreement and any
person who ceases to be a Party continues to be bound by those obligations.

10



--------------------------------------------------------------------------------



 



9.   Notices       Any notice or other communication which must be given, served
or made under or in connection with this Agreement:

  (a)   must be in writing in order to be valid;     (b)   is sufficient if
executed by the Party giving, serving or making the notice or on its behalf by
any attorney, director, secretary, other duly authorised officer or solicitor of
such Party;     (c)   will be deemed to have been duly served, given or made in
relation to a person if it is delivered or posted by prepaid post to the
address, or sent by facsimile to the number of that person set out in this
Agreement (or at such other address or number as is notified in writing by that
person to the other parties from time to time); and     (d)   will be deemed to
be served, given or made:

  (i)   (in the case of prepaid post) on the fifth Business Day after the date
of posting;     (ii)   (in the case of facsimile) when the sender receives a
transmission report confirming successful transmission where the facsimile is
transmitted in full between 9.00 am and 5.00 pm on a Business Day, or otherwise,
at 9.00 am on the next Business Day after the sender receives a transmission
report confirming successful transmission; and     (iii)   (in the case of
delivery by hand) on delivery.

    The facsimile number of the Company is 61 (8) 9221 9011 and of the
Subscriber is (1) 512-314-3404 or such other number as one Party may notify the
other in writing from time to time.

10.   General   10.1   Governing law       This Agreement is governed by and is
to be construed according to the laws of the State.   10.2   Jurisdiction

  (a)   (Acceptance of jurisdiction): Each of the parties irrevocably submits to
and accepts generally and unconditionally the non-exclusive jurisdiction of the
courts and appellate courts of the State with respect to any legal action or
proceedings which may be brought at any time relating in any way to this
Agreement.     (b)   (No objection to inconvenient forum): Each of the parties
irrevocably waives any objection it may now or in the future have to the venue
of any action or proceedings, and any claim it may now or in the future have
that the action or proceeding has been brought in an inconvenient forum.

10.3   Amendments       This Agreement may not be modified, amended or otherwise
varied except by a document in writing signed by or on behalf of each of the
parties.

11



--------------------------------------------------------------------------------



 



10.4   Waiver       No waiver or indulgence by any Party to this Agreement is
binding on the parties unless it is in writing. No waiver of one breach of any
term or condition of this Agreement will operate as a waiver of another breach
of the same or any other term or condition of this Agreement.   10.5   Further
acts       The parties will promptly do and perform all further acts and execute
and deliver all further documents required by law or reasonably requested by any
other Party to carry out and effect the intent and purpose of this Agreement.  
10.6   Approvals       Subject to any law to the contrary and unless this
Agreement expressly provides otherwise, where the doing or execution of any act,
matter or thing is dependent on the consent or approval of a Party, that consent
or approval may be given or withheld in the absolute discretion of that Party.  
10.7   Counterparts       This Agreement may be executed in any number of
counterparts all of which taken together constitute one and the same document.  
10.8   Expenses       Each of the parties will bear and pay its own expenses,
including legal fees, costs and disbursements incurred by it in connection with
the preparation and execution of this Agreement and any subsequent consent,
agreement, approval, waiver or amendment to this Agreement.   10.9   Stamp
duties       The Subscriber must pay all stamp duties (apart from receipts
duties, financial institutions duties or bank account debits taxes which will
lie between the parties as they fall) assessed on or in relation to this
Agreement or in connection with any of the matters or transactions or sales
under this Agreement.   10.10   Set-off       Any undisputed amounts due and
payable by any Party (first party) to another (second party) under this
Agreement may be set-off against any other undisputed amount that may be due and
payable on the same day to the first party by the second party. The Party
tendering payment must also give a statement setting out details of the gross
amount owing and all individual amounts set-off against that amount.   10.11  
Assignments       The rights arising out of or under this Agreement are not
assignable in whole or in part and whether by way of security or absolutely by a
Party without the prior written consent of the other Party; provided, however,
that, prior to Completion, the Subscriber may assign its rights and obligations
under this Agreement to any of its wholly-owned subsidiaries.   10.12   Power of
attorney       Each attorney who signs this Agreement on behalf of a Party
declares that the attorney has no notice from the Party who appointed him that
the power of attorney granted to him, under which the attorney signs this
Agreement, has been revoked or suspended in any way.

12



--------------------------------------------------------------------------------



 



10.13   Entire agreement       This Agreement constitutes the sole and entire
agreement between the parties in relation to the sale and purchase of the
Subscription Shares and contains all of the representations, warranties,
undertakings and agreements of and between the parties. The parties accept that
they rely on only those matters expressly set out in this Agreement as this
Agreement supersedes all prior negotiations, contracts, arrangements or
understandings with respect to the subject matter dealt with in this Agreement.
There are no representations warranties, undertakings or agreements between the
parties, expressed or implied, except as set out in this Agreement.

Signed as an agreement.

             
Executed by Company






           
 
           
 
           
 
Signature of Director
     
 
Signature of Director    
 
           
Reg Webb
      Peter Cumins    
 
           
 
Name of Director in full
     
 
Name of Director in full    

             
Executed by Subscriber






           
 
           
 
           
 
Signature of Secretary
     
 
Signature of Director/Officer    
 
           
Thomas H. Welch, Jr.
      Daniel N. Tonissen    
 
           
 
Name of Secretary in full
     
 
Name of Director/Officer in full    

13



--------------------------------------------------------------------------------



 



Schedule 1

Warranties

1.   Due Diligence Materials and disclosure

  (a)   The Due Diligence Materials contain all of the agreements, documents and
other written information necessary to provide a purchaser with all relevant
material information in respect of the Group, the Business and the Subscription
Shares, being all information reasonably necessary to determine whether to
acquire the Subscription Shares.     (b)   The Due Diligence Materials were
compiled in good faith following diligent enquiry of information reasonably
available to the Company.     (c)   There are no agreements, arrangements or
understandings affecting the Group or the carrying on of the Business that are
material to the operation of the Business and that have not been disclosed to
the Subscriber, its advisers or representatives.

2.   The Last Accounts       The Last Accounts:

  (a)   disclose a true and fair view of the state of affairs and financial
position of the Group as at the Last Account Balance Date;     (b)   were
prepared in accordance with:

  (i)   all applicable laws and generally accepted accounting principles applied
on a consistent basis;     (ii)   the same accounting policies as were applied
in the corresponding accounts for the previous two years;

  (c)   contain proper and adequate provision for and full disclosure of all
liabilities, whether actual, contingent or otherwise, of the Group at the Last
Account Balance Date; and     (d)   are not affected by any abnormal,
extraordinary or exceptional items.

3.   Period since Last Accounts Balance Date

  (a)   There has not since the Last Accounts Balance Date been:

  (i)   any material adverse change to the financial condition of or in the
trading operations of the Group from that shown in the Last Accounts; or    
(ii)   any material change in the nature, amount, valuation or basis of
valuation of the assets or in the nature or amount of any liabilities of the
Group.

  (b)   There has not arisen since the Last Accounts Balance Date any item,
transaction or event of a material or unusual nature likely to affect
substantially the operations or results or state of affairs of the Group.    
(c)   Since the Last Accounts Balance Date the Company has carried on its
business in the ordinary, regular and normal course, no asset has been acquired
or disposed of, no liability has been incurred except in the ordinary course of
business, and no contingent liability has been incurred by the Group.

14



--------------------------------------------------------------------------------



 



  (d)   None of the debts shown in the Last Accounts has been released or
settled for an amount less than that reflected for such debts in the Last
Accounts, and to the best of the Company’s knowledge and belief all such debts
owing to and accounts receivable of the Company are now and on Completion will
be good and collectable in the amount disclosed in the Last Accounts (other than
for any allowance in the Last Accounts in respect of doubtful debts). To the
best of the knowledge and belief of the Company (having made due inquiries) all
such accounts, receivables and debts are not and will not be subject to any
counterclaim or set-off other than in respect of money payable by persons also
shown as creditors of the Company in the amounts shown in the Last Accounts (as
such amounts may have been affected by transactions in the ordinary course of
business since the Last Accounts Balance Date).     (e)   All dividends declared
by the Company have been properly and validly declared and no dividends have
been declared by the Company since the Last Accounts Balance Date.

4.   Contracts and Commitments

  (a)   Every contract, instrument or other commitment to which a Group Company
is a Party (including all Business Contracts and Leases) is valid and binding
according to its terms and, without prejudice to any other warranty, no Party
thereto is in material default under the terms thereof.     (b)   No Group
Company is a Party to any contract or commitment entered into which:

  (i)   is outside the ordinary course of business;     (ii)   even if entered
into in the ordinary course of business, involves or is likely to involve
obligations or liabilities which by reason of their magnitude or nature ought
reasonably to be made known to an intending purchaser of the Subscription
Shares;     (iii)   is not at arm’s length or not on normal commercial terms; or
    (iv)   is long term, substantial and/or onerous.

  (c)   No Group Company is directly or indirectly obliged in any way to
guarantee, assume or provide funds to satisfy any obligation of any person, or
has given a letter of comfort to any person.     (d)   No offer, tender,
quotation or the like given or made by the Company is capable of giving rise to
a contract merely by any unilateral act of a third party, other than in the
ordinary course of business.     (e)   No Group Company is a party to any
agreement or arrangement under the terms of which any other party by reason of
the issuance and allotment of the Subscription Shares or in the management or
control of the Company becomes entitled to terminate such agreement or
arrangement earlier than it would but for such change have been liable to be
terminated, or require the adoption of terms less favourable to the Company than
those subsisting in the absence of the change.     (f)   The issue of the
Subscription Shares in accordance with this Agreement does not and will not
constitute a breach of any obligation (including any statutory, contractual or
fiduciary obligation), or default under any agreement or undertaking, by which
the Company is bound.

15



--------------------------------------------------------------------------------



 



  (g)   No customer or supplier of a Group Company has ceased or has indicated
an intention to cease or reduce trading with that Company and the Company has no
grounds to believe or suspect that after the date of this Agreement or as a
result of the acquisition of the Subscription Shares by the Subscriber:

  (i)   suppliers to the Group will cease supplying or may reduce supplies to
the Group; or     (ii)   customers or distributors of the Group will terminate
any contracts, offers or benefits in favour of any members of the Group, or
cease or reduce trading with the Group.

  (h)   There are no outstanding commitments of any member of the Company for
capital expenditure other than replacements and normal purchases of plant and
equipment in the ordinary course of business.     (i)   There are no foreign
exchange contracts binding any Group Company, and there are no foreign exchange
exposures of the Group.     (j)   No Group Company is a party to any agreement
in terms of which it is or will be bound to share its profits or pay any
royalties (except to the extent to which it may in the ordinary course of
business calculate and pay commissions to salesmen).

5.   Assets       The Assets are:

  (a)   legally and beneficially owned by the Group free of Encumbrances (and,
in particular, no such assets are the subject of any hire purchase agreements or
credit purchase agreement or any agreement for payment of deferred terms); and  
  (b)   not used by any other person.

6.   Business

  (a)   The Group holds all statutory licences, consents, authorisations and
permits necessary for the proper carrying on of its business and the use of the
Premises and they are each valid and subsisting. There is no fact, matter or
circumstance known to the Company that might prejudice the continuance or
renewal of those licences, consents, authorisations or permits.     (b)   The
business of the Group is conducted in accordance with all applicable laws, rules
and regulations; does not contravene any laws, rules or regulations; and no
allegation of any contravention of any laws, rules or regulations by the Group
is known to the Company.     (c)   The Group:

  (i)   will not at Completion hold or have agreed to acquire or take up any
shares in the capital of any company;     (ii)   is not a member of any
partnership, joint venture or unincorporated association; and     (iii)   is not
a trustee or manager of any trust estate or fund.

  (d)   There are in force no powers of attorney given by the Group in favour of
any person.

16



--------------------------------------------------------------------------------



 



  (e)   All accounts, books, ledgers, financial and other records of whatsoever
kind of the Group:

  (i)   have been fully and properly maintained and contain due records of all
matters required to be entered by any relevant legislation and there has not
been removed from them any material records or information;     (ii)   do not
contain or reflect any material inaccuracies or discrepancies;     (iii)  
disclose a true and fair view of the trading transactions, or the financial and
contractual position of the Group and of its assets and liabilities; and    
(iv)   are in the possession of the Company.

  (f)   All plant, equipment and vehicles owned by Company are in good order and
repair.     (g)   The Constitution produced to the Subscriber at the time of
execution of this Agreement and signed for the purposes of identification by the
Company’s Secretary on behalf of the Company is a true and correct copy of the
Constitution and will remain so until and as at Completion.

7.   Premises

  (a)   The Group has exclusive occupation of the Premises free of any
Encumbrance or third party right.     (b)   The Group has properly performed and
observed all covenants affecting the Premises.     (c)   There is no current
material dispute relating to the Premises or their use.     (d)   No notice has
been received by any member of the Group from any statutory legal or public
authority requiring any work to be done or money expended on any of the Premises
nor has the Group received any notice (or is aware of any pending notice) of
proposed resumption compulsory acquisition or any other matter affecting any of
the Premises.

8.   Intellectual Property

  (a)   Intellectual Property Rights includes:

  (i)   all registered and unregistered business names and trade marks;     (ii)
  all registered patents and designs; and     (iii)   all applications for
registration of trade marks, patents and designs,

      which are used at any time by any Group Company in connection with its
Business.     (b)   The Group:

  (i)   owns all right, title and interest in and to the Intellectual Property
Rights;     (ii)   save as disclosed to the Subscriber, has not licensed any of
the Intellectual Property Rights; and     (iii)   has not assigned or disposed
of any right, title or interest in the Intellectual Property Rights.

17



--------------------------------------------------------------------------------



 



  (c)   The Intellectual Property Rights are:

  (i)   legally and beneficially vested in the Group;     (ii)   not being
presently infringed, nor are they the subject of any dispute, litigation or
expungement application (whether threatened or otherwise); and     (iii)   save
as disclosed to the Subscriber, not subject to any licence or authority in
favour of any third party and the exercise of them does not infringe the rights
of any other parties.

  (d)   There has not been any misuse or unauthorised disclosure of any
Confidential Information.     (e)   The Company has not entered into any
Intellectual Property Licences.

9.   Litigation       No Group Company is engaged in any prosecution, litigation
or arbitration proceedings. There are no such proceedings pending or threatened
by or against any Group Company, nor are there any facts or disputes which might
give rise to any such proceedings.   10.   Taxation

  (a)   The Group has duly complied with all obligations imposed by and
provisions of the Tax Act.     (b)   The Group has duly complied with all
obligations imposed under the Tax Act in relation to the quotation of tax file
numbers by employees of any Group Company and the deduction by any Group Company
of tax instalments where required under the Tax Act, including the guidelines
under applicable privacy legislation; and the Group has not committed any
offence in relation to the collection, recording, use or disclosure of tax file
numbers.     (c)   Each Group Company has filed all returns under the Tax Act
for the income year and franking year covered by the Last Accounts and for all
previous years, together with any applicable certificates, notices, declarations
and any other lodgements whether mandatory or otherwise in the interests of the
Group; all such returns were correct and on a proper basis, and no dispute
exists in relation to any of them, nor are there any facts or circumstances
which might give rise thereto.     (d)   All Tax under the Tax Act for the
income year and franking year covered by the Last Accounts and all prior income
and franking years which has been assessed or imposed or which is deemed to have
been assessed or imposed or which is lawfully assessable or payable by or upon
the Group has been duly assessed and paid.     (e)   No Group Company has made a
false or misleading statement to a taxation officer within the meaning of the
Tax Act in relation to any income or franking year and there is no unresolved
dispute with any Revenue Authority under the Tax Act.     (f)   All necessary
information, declarations, certificates, notices, returns and any other required
lodgements in respect of Taxes, other than Tax under the Tax Act, have been
properly and duly submitted by the Group to all relevant Revenue Authorities in
respect of Tax for all relevant periods up to the date of this Agreement and
will continue to be submitted until the Completion Date. The Group has not made
a false or misleading statement in relation thereto and there is no unresolved
dispute

18



--------------------------------------------------------------------------------



 



      with any Revenue Authority, nor are there any facts or circumstances which
might give rise thereto.

  (g)   All Taxes, other than Tax under the Tax Act, which have been assessed or
imposed or which are deemed to have been assessed or imposed or which are
lawfully assessable or payable by or upon the Group and which were due and
payable as at the Last Accounts Balance Date have been paid or remitted to the
relevant Revenue Authority by the Group.     (h)   The Group has not in the past
5 years paid or become liable to pay, nor are there any circumstances by reason
of which any of them is likely to become liable to pay, any penalty, fine or
interest under the Tax Act or with respect to any Tax under that or other
legislation.     (i)   The Group has not in the past 5 years suffered any
investigation, audit, visit or written request for the production of information
by any Revenue Authority and the Group has not been notified of or is aware of
any proposed such investigation, audit, visit or request.

19



--------------------------------------------------------------------------------



 



Schedule 2

Bring Down Certificate
[Date]
[Subscriber address details to be inserted]
To: [EZCORP, Inc.]
Words and expressions defined in the Subscription Agreement between EZCORP, Inc
and Cash Converters International Limited dated 17 August 2009 (Agreement) shall
have the same meaning in this certificate.
Subject to the matters Disclosed in the Disclosure Letter, Cash Converters
International Limited certifies that the representations and warranties in
clauses 7.1 and 7.2 and Schedule 1 of the Agreement are true and accurate as at
the date and time of this certificate.

     
 
[Director]
   
 
     
 
[Director]
   

20